Citation Nr: 1805081	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-26 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for low back strain with mild degenerative joint disease. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for residuals of left wrist fracture with mild degenerative joint disease, claimed as carpal tunnel.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to August 2003.  This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for low back strain with mild degenerative joint disease and assigned a 10 percent rating, effective August 17, 2009; and denied service connection for PTSD, migraines, a left knee disability, and residuals of left wrist fracture with mild degenerative joint disease. 

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, because there are other diagnoses of record, on remand, the issue is broadened to a claim of entitlement to service connection for a psychiatric disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to service connection for migraines, a left knee disability, a left wrist disorder, and entitlement to an increased initial rating for a low back strain with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  With reasonable doubt resolved in the Veteran's favor, PTSD is etiologically related to his military service.  

2.  A depressive disorder is related to the Veteran's PTSD.

3.  An anxiety disorder is related to the Veteran's PTSD.  


CONCLUSION OF LAW

The criteria for the grant of service connection for PTSD with anxiety and depression have been met. 38 U.S.C. § 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As no unfavorable decision is being rendered at this time, any error in VA's duties to notify and assist the Veteran is harmless.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor. 38 C.F.R. § 3.304 (f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5). 38 C.F.R. § 3.304 (f); 38 C.F.R. § 4.125 (a). There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status a Veteran's stressor may be verified by lay evidence. 38 C.F.R. § 3.304 (f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to a Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence. 38 C.F.R. § 3.304 (f)(3), (5). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3). 

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has asserted that he has PTSD due to his experiences serving in Kuwait.  In an August 2014 statement, he described serving as direct support of a landing craft assault crew transporting Marines to shore and working on a supply train in Kuwait.  While there, he purportedly witnessed dead citizens and animals.  In a February 2016 VA examination, the Veteran described witnessing the aftermath of a ship that had sustained an explosion.  Per his reports, there were bodies in the water.  During the February 2016 VA examination, as discussed further below, the Veteran also described pre-service and post-service stressors.  

The Veteran's DD 214 shows that he served in the Southwest Asia Theater of Operations and received a Kuwait Liberation Medal.  His claimed lay statements are sufficient evidence for service connection purposes provided the other criteria of 38 C.F.R. § 3.304 (f)(3) are met.  Initially, the Board notes that the Veteran's statements are consistent with his circumstances of service. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

VA treatment records document consistent treatment for diagnosed PTSD, depression, and unspecified anxiety.  See VA treatment notes dated in January through July 2017.  The Veteran also receives outside treatment for his psychiatric symptoms.  Of record is a February 2016 letter from Dr. B.A., a private psychiatrist.  The psychiatrist noted that the Veteran had a diagnosis of PTSD and major depressive disorder, moderate.  He was under medication management and psychotherapy.  In another February 2016 note provided by S.E.J., a licensed social worker, the Veteran was diagnosed with PTSD.  The Veteran had reported having night terrors of his ship sinking.  Among other non-service stressors provided at that time, the Veteran described witnessing dead bodies floating.  No etiological opinion was provided.  

VA provided an examination for mental disorders other than PTSD and eating disorders in December 2012.  Then, the Veteran was diagnosed with insomnia.  The examination report documents the Veteran's description of childhood stressors.  No significant discussion was provided regarding the Veteran's military service, though the examiner did note that the Veteran did attribute his insomnia symptoms to PTSD, which was not diagnosed at that time.  

VA provided an initial examination for the Veteran's claimed PTSD in February 2016.  After conducting psychiatric testing, the examiner explained that, due to significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms, she was unable to ethically provide a diagnosis at that time.  The provision of any diagnosis within the context of the Veteran's objective psychological testing results and inconsistent self-report would be unethical and require her to resort to mere speculation.  In the examination report, the examiner explained that the Veteran's scores on an unnamed test (unnamed so as to preserve the integrity of the test) were above the established cutoff, suggesting a motivated attempt to appear as though he had PTSD.  The examiner noted that the Veteran's performance was consistent with individuals who exaggerate or fabricate PTSD symptoms and inconsistent with disability claimants with genuine PTSD symptoms.  The examiner also explained that the Veteran's results from the Minnesota Multiphasic Personality Inventory test showed that the Veteran reported a considerably larger than average number of infrequent responses.  The same was true of his responses for somatic symptoms, showing results rarely described by individuals with genuine medical problems and an unusual combination of cognitive responses that is associated with noncredible reporting of somatic and/or cognitive symptoms and noncredible memory complaints.  Because of this, the examiner explained that she was unable to render a diagnosis.  

That being said, the examiner did list the Veteran's stressors.  The provided stressor that occurred during the Veteran's military service was his description of witnessing a ship that was blown up and resulting bodies in the water.  The examiner noted that this stressor was adequate to support the diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The Veteran also described pre-service and post-service stressors, including the stressors associated with the Veteran's post-service occupation as a correctional officer.  

The February 2016 VA examiner was asked to provide an addendum that addressed the February 2016 diagnoses of PTSD from Dr. B.A. and S.E.J.  In an April 2016 addendum, the examiner reported that the newly received evidence did not change her statements in the February 2016 report.  She explained that the statements made by his treatment providers appeared to based only on his self-report, as there was no evidence that psychological or symptom validity testing was conducted.  The examiner further noted that, even if credibility concerns were not considered, the Veteran did not endorse enough trauma symptoms consistent with his reported military trauma to warrant a PTSD diagnosis based on his reported in-service trauma and fear of hostile terrorist of military action.  Instead, his history was positive for longstanding emotional and behavioral problems, and his current symptoms were consistent with post-military traumas.  She explained that, even presuming credibility, the Veteran's symptom report suggested that his mental health symptoms were predominantly related to pre and post-military trauma.  However, as noted in February 2016, the examiner noted that a diagnosis could not be made because the preponderance of the evidence suggests that any diagnosis based on the Veteran's self-report would not be reliable or verifiable.  

In May 2017, VA received a report of mental status examination conducted by Dr. J.A., a clinical psychologist.  Ultimately, Dr. J.A. provided diagnoses of PTSD, anxiety, and depression.  The depression and anxiety were found to be secondary to PTSD, and Dr. J.A. opined that PTSD was directly related to the Veteran's military service and traumatic events following his service.  The assessment is lengthy, and the Board notes that much of it is devoted to undermining the findings of the February 2016 VA examiner.  In pertinent part, Dr. J.W. opined that the February 2016 VA examination was invalid for the purpose of determining whether the Veteran has a present diagnosis of PTSD.  Dr. J.W. explained that the Veteran had provided his stressors and that the examiner had noted that they met the stressor criteria for a diagnosis of PTSD.  Dr. J.W. also took issue with the February 2016 examiner's discussion of the Veteran's psychiatric testing, particularly regarding the Veteran's over reporting.  Dr. J.W. explained that if the Veteran actually had the symptoms, it would not be over reporting.  Rather, it would be a valid "increased reporting."  As such, it was not possible to ascertain what the Veteran's symptoms actually were based on the February 2016 examination.  Dr. J.W. also cited to multiple VA treatment and private treatment sources that showed consistent diagnoses of and treatment for PTSD, suggesting that the February 2016 VA examiner did not address such records.  

Dr. J.W. then discussed each of the non-stressor related criteria for a diagnosis of PTSD, providing adequate discussion to support a finding that the Veteran met each criterion.  Concluding, and as noted above, the examiner found that the Veteran has PTSD and has had the condition for a long time.  He opined that the Veteran's PTSD was related to both his military service and traumatic events following service.  Dr. J.W. also opined that the Veteran had developed persistent depressive disorder while in service as well as anxiety symptoms related to hypervigilance.  He listed the official diagnosis as PTSD with depressive disorder and anxiety.  

The Board has reviewed the evidence of record, and specifically focused on the conflicting medical evidence on whether or not the Veteran has a diagnosis of PTSD that is related to his active medical service.  It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another. Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds that the Veteran's military service record, to include his DD-214, supports his contention that he was placed in situations where there was a valid fear of hostile military and terrorist activity.  The Veteran's stressor was validated by the VA examiner who conducted the February 2016 VA examination.  Insofar as the February 2016 VA examination makes this finding, the Board finds it probative.  Thus, the Board finds that the stressor element for service connection for PTSD has been met.  

Regarding present diagnosis, the Board is unable to accept the February and April 2016 VA opinions as adequate.  While the examiner did account for private diagnoses of PTSD rendered in February 2016 in her April 2016 addendum opinion, the VA examination did not account for the Veteran's consistent mental health treatment that is documented in VA treatment records.  These records, dating up to July 2017, show diagnoses of depression, anxiety, and PTSD.  Further, the May 2017 private assessment from Dr. J.W. shows an exhaustive discussion of the criteria for PTSD, reflecting consideration of the Veteran's validated stressor of witnessing boat wreckage and floating bodies.  The Board finds that the May 2017 mental assessment is highly probative of a finding that the Veteran has PTSD, depression, and anxiety, as Dr. J.W.'s conclusions are supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008) (noting that it is the "factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").

Finally, the Board finds that the nexus or link element of service connection has been met for PTSD with anxiety and depression.  The May 2017 private assessment from Dr. JW adequately links the Veteran's diagnosed PTSD with his conceded in-service stressor.  Similarly, the May 2017 opinion by Dr. JW competently diagnoses depression and anxiety and links them with the Veteran's service-connected PTSD.  Therefore, the Board finds that service connection is warranted for PTSD with anxiety and depression, as all criteria for establishing entitlement to service connection have been met.  


ORDER

Entitlement to service connection for PTSD with anxiety and depression is granted. 


REMAND

Remand is required for additional development for the Veteran's claims in order to comply with VA's duties to assist.  

First, remand is required to obtain an additional VA examination for the Veteran's low back disorder.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet.App. 158 (2016).  A VA examination for the low back was conducted in June 2017.  The examiner provided range of motion measurements for the low back without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  The examiner did indicate that the Veteran had low back pain with weight bearing.  However, this does not meet the criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  

Next, regarding the Veteran's claims of entitlement to service connection for migraines, a left wrist disorder, and a left knee disorder, remand is required for an adequate examination or opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

First, for the Veteran's claimed migraines and a left wrist disorder, remand is required for an adequate opinion.  A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran contends that he has a left wrist disorder and migraine headaches that are related to his military service.  The claims have been denied because it was found that they preexisted service and were not aggravated beyond their natural progression in service.  

In this regard, the Veteran's service treatment records (STRs) show a normal entrance examination in March 1982.  Although a history of left wrist fracture is noted on the Veteran's initial report of medical history, the entrance examination was nevertheless normal.  Thus, because migraine headaches and a left wrist disorder were not noted at service entrance, the presumption of soundness applies. See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).

VA provided an examination for the Veteran's claimed left wrist and migraine disorders in December 2009.  The examiner diagnosed migraine headaches and mild degenerative joint disease of the left wrist.  The examiner found that the Veteran's present migraines were more likely than not related to the same headaches the Veteran had in service.  However, the examiner found that migraine headaches were not aggravated beyond any normal progression by his military service.  Similarly, the examiner found that the Veteran's left wrist symptoms were related to the military but were not aggravated beyond their normal progression by military service.  Because the Veteran is presumed sound with regard to both migraine headaches and his left wrist at his entry into service, the examiner's opinion is not compliant with the legal framework for the Veteran's claim.  That is, the examiner's opinion must address both whether there is clear and unmistakable evidence that migraines and a left wrist disorder existed prior to service and whether there is clear and unmistakable evidence that these conditions were not aggravated by service.  The Board is unable to adjudicate the claims based on the present record, and remand is thus required to obtain opinions that comply with the correct legal framework.

Finally, remand is required for an adequate examination for the Veteran's left knee claim.  By way of history, the Veteran's STRs document treatment for left knee injuries.  For instance, a March 1983 STR shows the Veteran receiving a diagnosis of a probable bone bruise when he sought treatment after running into a wall during a fire drill.  The symptoms had persisted for two weeks.  In June 1995, the Veteran was treated for left knee pain and diagnosed with CMT after a three day history of knee pain.  He was unable to recall any specific injury that caused the pain, but he had noticed some swelling.  

Post-service, there are no treatment records from VA or other sources documenting a left knee injury.  

The Veteran presented for a VA examination in December 2009 for his claim.  The examiner cited to his review of the record, including the two instances during the Veteran's service where he sought treatment for left knee symptoms.  On examination, the Veteran denied any pain or swelling.  He used no assistive devices.  A physical examination showed no deformity, swelling, or palpable tenderness.  Flexion was limited to 110 degrees without pain, and the Veteran had full extension.  There was no laxity, instability, or McMurray's.  A Lachman's test was similarly negative.  The examiner diagnosed left knee sprain, no residuals, complaints, and found that it was not related to the Veteran's service.  

For the duration of the appeal, the Veteran's claim has been denied on the basis that no present disability of the left knee has been shown.  However, the more recent evidence suggests otherwise.  VA treatment records document June 2017 X-rays of the bilateral knees that show bilateral degenerative joint disease.  In a note dated the day before the radiographs were taken, the Veteran is documented reporting sustaining juries to both knees in the 1980s and 1990s and having symptoms of intermittent pain and mild swelling in his knees since the in-service injuries.  Early that month, the Veteran had been issued a soft knee brace for his left knee.  Thus, the evidence clearly demonstrates a present disability.  

The Board recognizes that the December 2009 VA examiner provided an etiological opinion, which presupposes a diagnosed condition.  However, the examiner merely opined that a left knee strain was not related to the Veteran's military service.  No accompanying rationale was provided.  Thus, the opinion is inadequate for adjudication purposes.  On remand, an opinion should be sought that addresses the Veteran's claim and provides an adequate rationale.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his migraine headaches.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide well-reasoned responses to each of the following:

a. Is there clear and unmistakable (undebatable) evidence that the Veteran experienced migraine headaches prior to his active duty service? 

b. If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing migraine headaches did NOT undergo an increase in severity beyond the natural scope of the disorder during the Veteran's active duty service?

c.  If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that migraine headaches manifested during active duty service or are otherwise related to an event, injury, or disease incurred during active duty service?

In rendering this opinion, the examiner must address the following records from the Veteran's service in addition to the entire record:  1) a February 1990 treatment note for a headache on the right side of the head where the Veteran reported being diagnosed with migraines by a civilian doctor in 1980; 2) an October 1991 treatment note documenting a history of migraines and the Veteran's complaints of a bitemporal headache; and 3) a treatment record showing a history of migraine headaches.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left wrist disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide well-reasoned responses to each of the following:

a. Is there clear and unmistakable (undebatable) evidence that the Veteran had a left wrist disorder prior to his active duty service? 

b. If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing left wrist disorder did NOT undergo an increase in severity beyond the natural scope of the disorder during the Veteran's active duty service?

c.  If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that a left wrist disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.

In rendering this opinion, the examiner must address the following records from the Veteran's service in addition to the entire record:  1) a March 1983 service treatment record documenting the diagnosis of a bone bruise after the Veteran struck a wall with his knee; 2) a June 1995 diagnosis of CMT of the left knee; 3) VA treatment records documenting a diagnosis of degenerative joint disease of the bilateral knees and the Veteran's report that he had experienced intermittent pain and swelling in his knees since he sustained an injuries to his knees in the 1980s and 1990s, during service.  

5.  After any additional records are associated with the claims file, afford the Veteran a VA examination to identify the severity of his service-connected low back disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The appropriate Disability Benefits Questionnaire must be utilized.  In addition, the examiner must elicit from the Veteran a full description of his flare-ups, to include the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares.  The examiner must also address testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If not medically appropriate or cannot be performed, a short supporting explanation must be provided. 

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


